Citation Nr: 1824084	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  11-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether vacatur is warranted for the June 2017 Board of Veterans' Appeals decision that denied entitlement to an increased rating greater than 30 percent for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to an initial disability rating greater than 30 percent for PTSD.

3.  Entitlement to a TDIU.  


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and B.C.

ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1966 to April 1969.  He served in the Republic of Vietnam during the Vietnam Era from October 1966 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2013, the Veteran and B.C. (his ex-spouse) presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In October 2014, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.   

Subsequently, the case again reached the Board in June 2017.  In a June 2017 Board decision, the Board denied the Veteran an increased rating in excess of 30 percent for PTSD and denied entitlement to a TDIU.  

In August 2017, the Veteran, through his attorney, filed a motion for reconsideration of the Board's June 2017 decision.  See 38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. §§ 20.1000, 20.1001 (2017).  As will be explained in greater detail below, the Board has decided on its own motion to vacate its earlier June 2017 Board decision, and fully grant both the increased rating and TDIU issues on appeal.  As such, the August 2017 motion for reconsideration filed by the Veteran's attorney is considered moot.  Therefore, the August 2017 motion for reconsideration will be addressed and dismissed by the Deputy Vice-Chairman of the Board, in a separate letter to be sent to the Veteran.    
  
Finally, in 2017 the Veteran submitted additional VA treatment records and argument, after certification of his appeal.  However, he waived his right to have the RO initially consider this evidence in an April 2017 attorney brief.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2017).   


FINDINGS OF FACT

1.  In a June 2017 Board decision, the Board issued a decision denying the Veteran entitlement to an increased rating greater than 30 percent for PTSD and entitlement to a TDIU.

2.  The Veteran was denied due process of law in the June 2017 Board decision, due to an incomplete record (relevant VA treatment records were missing).  Thus, the earlier June 2017 Board decision will be vacated.

3.  The Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.

4.  The Veteran is service-connected for the following disabilities: PTSD, rated as 70 percent disabling; prostate cancer residuals, rated as 40 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  The combined service-connected disability rating with consideration of the bilateral factor is 80 percent.  Therefore, the schedular percentage criteria for TDIU are met from March 2, 2015.  

5.  The schedular percentage criteria for TDIU have been met since November 19, 2007, with a combined service-connected disability ratings of at least 70 percent since that date.   

6.  The combination of the Veteran's service-connected disabilities prevents him from securing or following a substantially gainful occupation consistent with his work and educational background.  

7.  The Veteran's part-time job as an exterminator (in pest control) constitutes "marginal employment" in a protected environment such as a family business or sheltered workshop.  His yearly income minimally exceeds the poverty threshold.  


CONCLUSIONS OF LAW

1.  The June 2017 Board decision that denied the Veteran entitlement to an increased rating greater than 30 percent for PTSD and entitlement to a TDIU, is vacated.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017). 

2.  The criteria are met for a higher initial 70 percent rating, but no greater, for the Veteran's service-connected PTSD.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).  

3.  The criteria are met for entitlement to a TDIU.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.17, 4.19, 4.25 (2017).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

A denial of due process is one particular ground for vacating a Board decision.  See 38 C.F.R. § 20.904(a).  In the present case, the Veteran was denied due process of law in the earlier June 2017 Board decision.  In particular, after the June 2017 Board decision, the Veteran's attorney in August 2017 submitted to the Board additional VA treatment records dated from 2015 to 2017, which showed further treatment for the Veteran's service-connected PTSD disability and further evidence relevant to the issue of his employability.  These VA treatment records were in existence prior to the issuance of the June 2017 Board decision.  However, the undersigned Veterans Law Judge was not aware of these additional VA treatment records, and thus did not consider this evidence in the June 2017 Board decision.  In this respect, VA is charged with constructive knowledge of evidence generated by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that consideration of the increased rating for PTSD and TDIU issues was based on an incomplete record, such that the Veteran was not afforded full due process of law.  See 38 C.F.R. § 20.904(a).

Accordingly, the June 2017 Board decision that denied entitlement to an increased rating greater than 30 percent for PTSD and entitlement to a TDIU, is vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100 (b) (2017).  Rather, in the present decision below, the Board will reconsider the Veteran's claims for an increased rating greater than 30 percent for PTSD and entitlement to a TDIU, as if the previous June 2017 Board decision had never been issued.  See 38 C.F.R. § 20.904(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In the decision below, the Board has granted the Veteran a higher 70 percent rating for PTSD and entitlement to a TDIU.  The Board acknowledges that a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  But here, in the June 2010 Notice of Disagreement (NOD), the Veteran expressly indicated that he would be satisfied with a higher 70 percent rating for PTSD.  Therefore, the benefits sought on appeal have been granted in full for the increased rating for PTSD and TDIU issues on appeal.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to these issues, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Increased Rating for PTSD at 30 Percent

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected psychiatric disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Mental health disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  

In the present case, the RO certified the Veteran's appeal to the Board in January 2013, which is prior to the August 4, 2014 changes.  Thus, the earlier version of 38 C.F.R. § 4.125 conforming to the DSM-IV is applicable in the present case. 

As provided by the General Rating Formula, a 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.   

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  The 70 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies "in most areas."  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117.  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  Stated another way, GAF scores may be considered in assigning the appropriate disability rating, but they are not the dispositive element in rating the level of impairment.  See Caluza, 7 Vet. App. at 506.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  
 
The Veteran's service-connected PTSD is rated as 30 percent disabling under Diagnostic Code 9411 (PTSD).  38 C.F.R. § 4.71a (2017).  This 30 percent rating is effective from November 19, 2007, the date the Veteran's claim for service connection for PTSD was filed.  

The Veteran has appealed the February 2010 rating decision that granted service connection for PTSD.  Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In this case, as noted above, that date is November 19, 2007, the date the claim for service connection for PTSD was filed by the Veteran.  

Upon review, the Board finds the evidence of record is consistent with a higher, initial 70 percent rating for PTSD.  38 C.F.R. § 4.7.  That is, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment with deficiencies in most areas that are indicative of the 70 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In making this determination that a 70 percent rating is warranted, the Board has reviewed both the medical and lay evidence of record, including lay statements, argument; March 2013 hearing testimony from the Veteran, his ex-wife, and his attorney; VA Vet Center records; VA psychiatry outpatient treatment records dated from 2007 to 2017; VA psychiatric examinations dated in January 2010 and March 2015; an April 2013 PTSD DBQ exam from Dr. J.M., a private psychologist; an April 2013 private psychological opinion from Dr. J.M.; and a March 2017 VA PTSD DBQ from Dr. J.R., a VA treating psychiatrist. 

Although not entirely consistent, much of the above medical and lay evidence is indicative of the level of occupational and social impairment required for a 70 percent rating under 38 C.F.R. § 4.130.  VA and private providers from 2007 to 2017 have described "moderate" to "severe" impairment due to PTSD.  The Veteran is only able to engage in marginal employment in a sheltered workshop / family business as an exterminator, with much of the administrative work having been performed by his now ex-spouse.  Due to his PTSD, the Veteran loses many customers.  This is work is not full-time, and it barely exceeds the poverty threshold.  An April 2013 VA PTSD DBQ exam and April 2013 private psychological opinion by Dr. J.M., a private psychologist, assessed "difficulty in establishing and maintaining effective work and social relationships,"  "near-continuous panic or depression affecting the ability to function independently appropriately and effectively,"  and "persistent danger of hurting others."  But most importantly, this private psychologist concluded the Veteran's level of impairment was "occupational and social impairment with deficiencies in most areas such as work school family relations Judgment thinking and/or mood."  This directly supports a 70 percent rating under 38 C.F.R. § 4.130.  Dr. J.M. also remarked that the Veteran was "one of the most depressed people" he has seen in an outpatient setting.  He exhibits poor concentration, an extreme temper, nightmares, insomnia, constant depression, and flashbacks.  Dr. J.M. noted that the Veteran goes to extreme lengths to hide the severity of his symptoms from his VA providers.  

Moreover, in a March 2017 VA PTSD DBQ from Dr. J.R., a VA treating psychiatrist, and a March 2017 VA psychiatry outpatient note from the same VA psychiatrist, Dr. J.R. opined that the Veteran has "severe" PTSD symptoms, requiring psychiatric medication and follow-up treatment, and he meets the 70 percent rating criteria for PTSD.  This VA psychiatrist frequently observed and treated the Veteran in VA psychiatric treatment records.  Hence, this VA psychiatrist was in a good position to judge the severity of the Veteran's service-connected psychiatric problems.  

The above medical and lay evidence also reveals instances of domestic violence on his ex-spouse (she testified he has grabbed her by the throat and thrust her onto a wall, and punched her nose and stomach); a resort to physical violence during altercations with customers and with his brothers and random people; extreme isolation; and detachment from his ex-spouse, daughters, and friends.  His ex-spouse said she had to walk on eggshells when around the Veteran so as not to upset him.  In March 2016 the Veteran and his spouse divorced.  His divorce added to his depression and anxiety.  The Veteran struggles to interact with customers at his extermination business.  He was arrested in 2010 and 2013.  He clearly has an "inability to establish and maintain effective relationships."  The Veteran did not directly exhibit suicidal or homicidal ideation, but VA psychiatry outpatient notes dated from 2015 to 2017 frequently conclude that "unalterable demographics and a history of mental health intervention indicate this veteran is in a high risk category compared to the general population."  This evidence above also directly supports a 70 percent rating under 38 C.F.R. § 4.130.  

Another important factor is that many, but not all, of the GAF scores in these records, are indicative of "serious" impairment.  See e.g., May 2008 VA psychologist intake (GAF score of 50); 2009 to 2011 VA psychiatric treatment records (occasional GAF scores of 50); March 2015 VA psychiatry examination (GAF score of 50); March 2017 VA PTSD DBQ from Dr. J.R., a VA treating psychiatrist (GAF score of 48).  Although the GAF score is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  These GAF scores are somewhat supportive of a 70 percent rating, when viewed in the context of the Veteran's other psychiatric symptomatology documented above.  

But upon review of the evidence, the Veteran does not meet the criteria for a 100 percent evaluation for his service-connected PTSD.  38 C.F.R. § 4.7.  That is, the medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  In fact, neither the Veteran nor his attorney has alleged that his service-connected PTSD warrants the maximum 100 percent rating.  The Board acknowledges it is presumed that a veteran continues to disagree with all ratings assigned.  See Breniser v. Shinseki, 25 Vet. App.64, 79 (2011) (citing AB v. Brown, 6 Vet. App.35, 38 (1993) (noting that a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  But in this regard, in the June 2010 NOD, the Veteran expressly indicated that he would be "satisfied" with the award of a higher 70 percent rating for PTSD.  In fact, throughout the record, this intent to limit the appeal to a 70 percent rating for PTSD is reiterated by the Veteran and his attorney.  See e.g., October 2011 VA Form 9; April 2013 Post-Hearing Brief; April 2017 Attorney Brief.  In summary, the Board considers the 70 percent rating under Diagnostic Code 9411 to be a full grant of benefits sought for the PTSD issue.  Thus, no further analysis is necessary for the PTSD issue.   

Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the Veteran's service-connected PTSD.  38 C.F.R. § 4.3.  

For the increased rating issue, neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

IV.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Based on the above findings in the present decision, the Veteran is now service-connected for the following disabilities:  PTSD, rated as 70 percent disabling; prostate cancer residuals, rated as 40 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  From March 2, 2015 to the present, the combined service-connected disability rating is 80 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Therefore, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

Moreover, the Board emphasizes that the schedular percentage criteria for TDIU have actually been met since November 19, 2007, with a combined service-connected disability rating of 70 percent on that date.  See 38 C.F.R. §§ 4.25, 4.26.    

Consequently, the only remaining question for purposes of TDIU entitlement is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Veteran is 69 years old.  He has a high school education.  He has special training as an exterminator (in pest control).  It is undisputed that from 2007 to the present, the Veteran works part-time in a family business as an exterminator (in pest control).  But much of the administrative work of running the business was performed by his now ex-spouse.  Once they divorced in March 2016, it appears she was no longer involved in the business.  Due to his service-connected PTSD, she testified the Veteran loses many customers.  The Veteran tries to avoid interacting with customers.  In general, he works in the pest control business so that he does not have to deal with customers directly.  His wife previously performed that function.  He has lost clients due to verbal and physical altercations from PTSD.  In addition, the Veteran's service-connected prostate disability entails a special accommodation of having to be close to a restroom due to frequent urination.  The Veteran's work as an exterminator is part-time (20-25 hours per week on average).  His yearly income as reported to Social Security only minimally exceeds the poverty threshold each year.  

Therefore, despite the effects of the Veteran's service-connected PTSD and service-connected prostate disabilities, it is apparent he can still work part-time in pest control.  However, the instant case turns on whether his part-time employment in pest control from 2007 to the present constitutes "marginal employment."  VA regulation provides that when adjudicating claims for TDIU, marginal employment or the ability to work sporadically shall not be considered to be substantially gainful employment.  38 C.F.R. § 4.16(a).  Thus, a TDIU may still be awarded in such instances where a veteran's employment is deemed to be "marginal employment," because he cannot engage in more lucrative substantially gainful employment.  Marginal employment generally exists when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  

The VBA Live Manual has defined "substantially gainful employment" as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where a veteran resides.  In other words, it suggests a living wage.  See M21-1, Live Manual, Part IV, Subpart II, Chapter 2, Section F, Topic 1, Block c (November 9, 2015).  

In fact, where reasonably raised by the facts of a particular case, the Board must consider and expressly state whether the Veteran would be able to obtain or maintain a substantially gainful occupation - or, put another way, whether the Veteran is capable of more than "marginal employment."  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).

According to the U.S. Department of Commerce, Bureau of the Census, the poverty threshold from 2007 to 2016 for one person under the age of 65 ranged from $10,590 a year to $12,486 a year.  See M21-1, Live Manual, Part IV, Subpart II, Chapter 2, Section F, Topic 9, Block b (August 1, 2017).  However, the Veteran's income from 2007 to 2013 as a part-time exterminator was in excess of the poverty threshold - ranging from $16,760 to $27,859 a year from 2007 to 2013.  See 2007 to 2013 Social Security Earnings Statement.  In addition, in an August 2015 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran reported annual earned income that continued to exceed the poverty threshold.  Therefore, as the Veteran's earned income as an exterminator from 2007 to 2016 exceeded the poverty threshold, the Veteran does not qualify for marginal employment on that basis.  See again 38 C.F.R. § 4.16(a).  If the Board were to decide the case at this juncture, his TDIU claim would be denied.  

However, marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold (such as the Veteran's fact pattern).  38 C.F.R. § 4.16(a).  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  For pension cases, VA has listed examples of what can constitute marginal employment - a self-employed farmer, a small business owner, a contractor, a person who works odd jobs, or a person employed at less than half the usual remuneration (payment received for usual employment).  See 38 C.F.R. § 4.17(a).  This type of work can be compatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  Id.  Thus, whether the Veteran qualifies for TDIU by way of a finding of "marginal employment" is contingent upon finding that he does so in a protected / family workshop status.  

In the present case, the totality of the evidence establishes that the Veteran's part-time work of 20-25 hours a week as an exterminator from 2007 to the present constitutes a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  As such, on a facts found basis, the Veteran's part-time work as an exterminator is equivalent to marginal employment.  It is not "substantially gainful" employment.  Therefore, a TDIU is warranted here based on the Veteran's ability to only work in marginal employment.  

In particular, the record shows the Veteran requires a special accommodation due to frequent urination and incontinence from his service-connected prostate disability.  At the March 2013 hearing, the undersigned observed that the Veteran had to go to the restroom during the hearing, due to his service-connected prostate disability.  See testimony at page 5.  The March 2015 VA psychiatry examiner observed that the Veteran's interview with the examiner was interrupted on four occasions during the two hours and 15 minutes he was seen - for bathroom breaks that he attributed to the need to urinate due to his service-connected prostate disorder.  A November 2015 VA primary care note stated that the Veteran has been urinating frequently - in fact, he has to urinate in his work van at his job at times because he cannot hold his bladder. 

Also, for his service-connected PTSD, VA and private psychological examinations confirm that the Veteran had great difficulty managing his pest control business without the help of his wife.  An April 2013 VA PTSD DBQ exam and April 2013 private medical opinion from Dr. J.M., a private psychologist assessed that as his wife at that time described, the Veteran has been functioning in a virtual sheltered workshop-like setting under special considerations with her running virtually all aspects of the pest control business - making all the appointments, covering for him, etc.  Dr. J.M. surmised that the Veteran could not succeed in a competitive work environment.  His family business allows him special accommodations.  His temper flares up frequently.  He has physical and verbal altercations with customers.  He can only work 3-4 days per week.  He has been banned from certain businesses he used to service.  With his divorce in March 2016, VA psychiatric treatment records indicate he at times has struggled with more depression.  A March 2017 VA PTSD DBQ from Dr. J.R., a VA treating psychiatrist, states that the Veteran only works "intermittently."  

Work in a "protected environment" will also be considered marginal employment and is not always determined on the basis of salary.  The Court recently held that the term "protected environment" was ambiguous and noted that VA had declined to define the term.  Although there is no standard articulated in the VA regulation (§ 4.16) as to the meaning of "protected" work, the dictionary defines the word "protect" as meaning "to maintain the status or integrity of especially through financial or legal guarantees" or "to provide a guard or shield."'  See Cantrell v. Shulkin, 28 Vet. App. 382, 388-89 (2017) (finding "employment in a protected environment" is not clear from the plain language of § 4.16 and requires further definition by VA).  However, the Board finds itself fully informed by private medical opinions in this case on the question of a protected work environment, as they are reasoned, extremely thorough, and cognizant of the Veteran's individual situation.  The private opinions are therefore accorded a great deal of probative weight; they are in fact determinative in this matter.  The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001).  

Based on the medical and lay evidence outlined above, the Board finds that the Veteran's part-time employment as an exterminator is employment conducted in a "protected environment," and therefore is considered "marginal" for purposes of entitlement to TDIU under 38 C.F.R. § 4.16.  The Board emphasizes that conclusion is being accomplished by the Board on a facts-found basis given the record before the Board in this case.

The Board also acknowledges that the Veteran appears able to perform certain aspects of daily living at his home and outside of his home.  However, the law recognizes that a person may be too disabled to engage in substantially gainful employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  A veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the TDIU appeal is granted.  

In making this determination, this TDIU award is based on the combined effects of the Veteran's service-connected PTSD and prostate disabilities, as opposed to any single disability alone.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The significance of this finding is that a TDIU rating based on multiple service-connected disabilities would not satisfy the criteria for one total disability in considering entitlement to SMC housebound benefits under 38 U.S.C. § 1114(s).  Bradley, 22 Vet. App. 290-91.  Moreover, the Veteran has asserted that it is the combination of his service-connected disabilities that prevents gainful employment, as opposed to any one single disability.  See e.g., August 2015 TDIU application (VA Form 21-8940); April 2017 attorney brief.


ORDER

The June 2017 Board decision that denied entitlement to an increased rating greater than 30 percent for PTSD and entitlement to a TDIU, is vacated.

An initial 70 percent rating for the Veteran's service-connected PTSD is granted.  


Entitlement to a TDIU is granted.   




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


